NORRIS, Circuit Judge, dissenting.
As the majority acknowledges, “the relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). Furthermore, “[t]he government may meet its bur*270den through circumstantial evidence alone, and such evidence need not exclude every possible hypothesis except that of guilt.” United States v. Salgado, 250 F.3d 438, 446 (6th Cir.2001) (citing United States v. Jackson, 55 F.3d 1219, 1225 (6th Cir. 1995)). Consequently, “a defendant claiming insufficiency of the evidence bears a heavy burden.” United States v. Malisz-ewski, 161 F.3d 992, 1005 (6th Cir.1998). In my view, defendant has not met this burden; sufficient circumstantial evidence exists to support the jury’s verdict.
With respect to the proof necessary to sustain the conspiracy conviction, “the connection between the defendant and the conspiracy need only be slight, and the government is only required to prove that the defendant was a party to the general conspiratorial agreement.” Salgado, 250 F.3d at 447 (citing Maliszewski, 161 F.3d at 1006). In addition, “[t]he existence of a conspiracy may be inferred from circumstantial evidence that can reasonably be interpreted as participation in the common plan.” Id. (citing United States v. Avery, 128 F.3d 966, 971 (6th Cir.1997)). Lastly, “[a]n intent to distribute the [controlled substances] may be inferred from the large quantity and purity of the [substances].” Id. (citing United States v. White, 932 F.2d 588, 590 (6th Cir.1991)).
In this case, the jury had the following evidence before it: 1) Randy Smith was a passenger in a rental car that had traveled approximately 4,000 miles during the four days preceding the stop; 2) the car was pulled over on an interstate highway at 4:30 in the morning; 3) a large quantity of narcotics was seized; 4) a Glock pistol was found next to the passenger’s seat and a loaded magazine was discovered in the glove compartment; 5) Randy Smith had white mucous around his lips when the car was ■ pulled over and his speech was slurred; 6) he had a shooter pipe in his pocket.
The majority cites United States v. Carter, 14 F.3d 1150 (6th Cir.1994), for the proposition that “merely riding in a car, even with knowledge of the presence of illegal drugs, is not enough to establish a conspiracy.” Id. at 1155. However, in the same paragraph, this court affirmed the conviction of defendant based in part upon the following circumstance: “The two men had been riding together for a considerable time, and it would be fair to conclude that [defendant’s] presence provided aid and comfort to [the driver] during a long and demanding drug run.” Id. at 1156. In this case, it is fair to conclude that a jury could rightly infer that Randy Smith was providing similar assistance. His presence in a rented car at 4:30 a.m. speeding along an interstate while carrying a substantial amount of drugs supports such an inference, as does the fact that the car had been driven 4,000 miles in just four days. Given these circumstances, it is difficult to grasp how the majority could conclude that “the government failed to present any evidence that would support a finding that Randy had some type of relationship with the driver.” Although the court properly cites the rational juror standard, it reaches conclusions more appropriate to a jury member than to an appellate court charged with “viewing the evidence in the light most favorable to the prosecution.” Jackson, 443 U.S. at 319, 99 S.Ct. 2781. In short, the evidence presented to the jury is constitutionally sufficient to sustain Randy Smith’s conspiracy conviction.
As far as the possession with intent to distribute counts are concerned, the majority concludes that Randy Smith neither possessed the drugs nor aided and abetted their distribution. “To prove that a defendant aided and abetted the possession with intent to distribute a controlled substance, the government must establish that the defendant participated in the venture as *271something he wished to bring about and sought to make succeed.” Salgado, 250 F.3d at 447 (citing United States v. Ward, 190 F.3d 483, 487 (6th Cir.1999)). As with the conspiracy count, I conclude that a rational juror could infer from the evidence that Randy Smith was aiding in a long-haul drug run and, consequently, was a participant who sought to make this illicit venture succeed.
Finally, the logic of my conclusions with respect to the conspiracy and possession with intent to distribute counts extends to his conviction for carrying a firearm in relation to a drug trafficking crime. 18 U.S.C. § 924(e)(1). Randy Smith sat with the firearm within easy reach while committing felony drug trafficking crimes. In my view, this is more than enough to sustain the conviction.
I respectfully dissent.